Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 12, 2008                                                                                      Clifford W. Taylor,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Elizabeth A. Weaver
                                                                                                               Marilyn Kelly
                                                                                                          Maura D. Corrigan
                                                                                                        Robert P. Young, Jr.
                                                                                                        Stephen J. Markman,
                                                                                                                       Justices
  136950




  CARL W. BROOKS,

                Plaintiff,

  v                                                                  SC: 136950
                                                                     AGC: 0161/08
  ATTORNEY GRIEVANCE COMMISSION,

             Defendant.
  ___________________________________

                  On order of the Chief Justice, plaintiff having failed to pay the partial filing
  fee as required by the order of August 12, 2008, the Clerk of the Court is hereby directed
  to close this file.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                             September 12, 2008                 _________________________________________
           jm                                                                   Clerk